DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 6/8/2021 has been received and entered in to the case. 
	Claims 3-4 have been canceled, claims 10-12 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 5-9 and 13 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §103 from the previous OA mailed on 3/10/2021 has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 103 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014204674 (JP’674 herein after; see attached English translation) in view of Razian et al. (2013, Journal of Visualized Experiments; of record)
	JP’674 teach a method of promoting spheroid formation in a cell culture using hyaluronic acid (HA), and the concentration of hyaluronic acid added into the culture medium is about 0.1 g/ml to 5000 g/ml (i.e. 5 mg/ml) (p.2) . Since the hyaluronic acid is added to the culture medium comprising cells cultured on non-adhesive dishes or 
	JP’674 does not teach a step of subjecting the mixture to a centrifugal treatment in a spheroid forming culture vessel.
Razian et al. teach a method of producing large numbers of size-controlled tumor spheroids using microwell plates called AggreWell® (see entire document, particularly Fig. 1). Razian et al. teach that cell suspension is added to the microwells of the plate and centrifuge the plate and incubated overnight at 37°C to form spheroid (p.2-3, 3. Spheroid Formation). 
It would have been obvious to a person skilled in the art to use the method of Razian et al. for the method of JP’674 because both JP’674 and Razian et al. are directed to the formation of spheroids using tumor cells (i.e. tumor spheroids) (see p.2 of JP’674), and thus, one skilled in the art would use techniques utilized in Razian et al. could be used in the method of JP’674 for the same purpose of forming tumor spheroids. Thus, one skilled in the art would recognize that the microwell plates (AggreWell) of Razian et al. with the step of centrifugation (force aggregation) could be used in the method of JP’674 for the same purpose of forming tumor spheroids with a reasonable expectation of success.
	Regarding the repeating the mixing step (claim 2), JP’674 teach that the culture medium/solution is replaced once or twice a day as long as spheroids are formed (p.3, 9th para.), and this teaching is considered to meet the limitation.
3 to 1x106 cells to form a single spheroid, JP’674 does not teach the limitation. 
Razian et al. teach minimum and maximum numbers of cells per well in the method of forming a spheroid using AggreWell based on the microwell format (see Table 1). For example, the minimum and maximum cells per well for AggreWell 800 format is 6x105 and 3x106 cells, which is overlapping with the claimed range. Furthermore, Razian et al. teach that the size of the resulting spheroid is controlled by varying the density of the cell suspension employed (Fig.1). Thus, it would have been obvious to one skilled in the art to modify the cell number required for forming a single spheroid in a well of AggreWell based on the size or format of the AggreWell and the size of the resulting spheroid within the working range of the cell numbers taught in JP’674 in view of Razian et al. with a reasonable expectation of success.
	Regarding the cells collected from the animal (claim 6), or human (claim 7), JP’674 teach using human glioma-derived U251MG cells (p.2, 8th para.) or the CD44-expressing cells are derived from animals including humans (p.3, 10th para.).
	Regarding the cell sample containing a plurality of kinds of cells (claim 13), JP’674 teach that the cells can be a group of two or more types of cells mixed (p.3, 13th para.). 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-2, 5-9 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16/105,625 (reference application) in view of JP’674 (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘625 application disclose a method comprising mixing cells with an extracellular matrix component and culturing the cells to obtain a cell aggregate, and these steps are substantially similar to the steps of the instant claims. Claim 5 of the ‘625 application requires a centrifugal separation (i.e. centrifugal force as required in claims 3-4 of the instant application). Claims 8-9 of the ‘625 application discloses that the polymeric electrolyte being glycosaminoglycan or the extracellular matrix includes proteoglycan. It is known in the art that proteoglycan contains glycosaminoglycan which inherently contains heparan sulfate and/or chondroitin sulfate. Regarding the claimed concentration of 1-10 mg/ml of a promoter, JP’674 teach HA can be in the range falling in the claimed range (i.e. 0.1 g/ml – 5000 g/ml). Regarding claim 13, claim 14 of the ‘625 application teach the plurality of kinds of cells as well as JP’674. Regarding the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that applicant requested the double patenting rejection to be held in abeyance. Applicant is reminded that the request without filing a terminal disclaimer or a showing that the claims are distinct from the reference application is considered a non-responsive amendment. MPEP§804(I)(B)(1) states “[a]s filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.”


Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632